Citation Nr: 0810211	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to May 
1976.  

This appeal arises from December 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In August 2007, the Board determined that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for PTSD and remanded the case to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2007 remand, the Board specified that another 
request should be made through official channels for the 
veteran's service medical and complete service personnel file 
for his period of service from November 1973 to May 1976.  
This was done and the records obtained.  

The Board also specified that the veteran be requested to 
submit any service personnel records or service medical 
records in his possession or any documentation of his claimed 
stressors.  The veteran should also be informed that he may 
submit statements from other individuals who witnessed the 
death or injury he claims he witnessed in service.  The 
agency of original jurisdiction (AOJ) also accomplished this 
part of the remand.  

Thirdly, if the requested development resulted in obtaining 
additional service personnel records or service medical 
records, the AOJ was to prepare a request for verification of 
the veteran's claimed in-service stressors, noting the dates 
he was assigned to the 32nd Marine Amphibious Unit, and the 
names of the individuals he stated died or where injured.  
Verification of his claimed in-service stressors was to be 
requested through official sources.  This was not done.  The 
veteran's representative requests that this part of the 
previous remand be done by the RO.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.   See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board notes that the AOJ notified a Member of Congress 
that, after the veteran's records were obtained, stressor 
verification would be requested from the Joint Services 
Records Research Center (JSRRC).  JSRRC does not verify 
Marine Corps Stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Marine 
Corps Historical Center (MCHC) at the 
Marines Corps University Archive, Gray 
Research Center, 2040 Broadway Street, 
Quantico, Virginia 22134-5107.  It 
should provide that office with a one-
page request on VA letterhead 
containing:

(a)	the veteran's name and VA file 
number;

(b)	the name of the veteran's unit: 2nd 
battalion, 8th Marines;

(c)	the dates the stressful events 
occurred;

(d)	a concise description of the 
stressful events;

(e)	identification of the unit records 
reviewed through Virtual VA;

(f)	the mailing address of the 
requesting AOJ; and

(g)	the point of contact at the 
requesting AOJ.

The RO should request assistance from 
the MCHC in verifying the veteran's 
alleged in-service stressors: a hand 
grenade accident involving Cpl T. M. S. 
in July 1974 or July 1975; and the 
drowning of G. L. in July 1975.  The 
AOJ should also request confirmation of 
its negative findings regarding the 
alleged stressors from the MCHC before 
readjudicating the issue on appeal.

2.  After ensuring proper completion of 
the necessary development, the AOJ 
should then readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the AOJ should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



